Citation Nr: 1521280	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brenda F. Bergeron, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  In March 2015, the Veteran and his spouse appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

This appeal was initially developed to include the issues of ratings in excess of 10 percent for the service-connected left and right knee disabilities.  In his August 2012 substantive appeal, VA Form 9, however, the Veteran specifically indicated that he was not appealing all of the issues covered in the June 2012 statement of the case.  His argument was limited to the issue of TDIU.  Thus, the knee increased rating issues were not perfected on appeal.  In June 2013, he raised the issues of increased ratings for his knee disabilities.  At the March 2015 Board hearing, he withdrew these issues.  Therefore, these rating issues are not pending further development/action.

The appeal was also initially developed to include the issue of an initial evaluation in excess of 10 percent for PTSD.  As noted above, the Veteran did not include this issue in his August 2012 substantive appeal.  Therefore, the appeal of this issue was not perfected.  At the March 2015 Board hearing, the issue of an increased rating for PTSD was raised.  Because this issue is inextricably intertwined with the TDIU issue on appeal, the Board has assumed jurisdiction thereof for the limited purpose of remanding it for further development/action.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to recognition of the Veteran's step-son, B.W.B., as a "helpless child" on the basis of permanent incapacity for self-support prior to 18 years of age, has been raised by the record in a numerous statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.  VA will notify the appellant if additional action is required on his part.


REMAND

The Board finds that additional development is needed before the remaining claims on appeal are decided. 

At the outset, the Board acknowledges that the Veteran's representative raised the issue of entitlement to a rating in excess of 70 percent for PTSD at the March 2015 hearing.

With regard to the issue of TDIU, at his March 2015 hearing, the Veteran reported that he filed for VA vocational rehabilitation benefits on two occasions.  However, there is no indication that the Veteran's VA vocational rehabilitation file has been associated with the disability compensation file for review.  Further, the Board notes that the Veteran was awarded Social Security Administration (SSA) disability benefits effective March 4, 2011 due to his service-connected PTSD and non-service-connected disabilities.  Upon review of the file, the Board is unable to determine if the entirety of the Veteran's SSA file has been associated with the record.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Conduct the appropriate development to locate the Veteran's vocational rehabilitation claims file(s) and associate those records with the Veteran's disability compensation file for review.  

3.  Conduct the appropriate development to obtain the Veteran's complete SSA disability records and associate those records with the file for review.  

4.  Develop as necessary and adjudicate the increased rating PTSD issue.  Notice of the decision should be properly issued to the Veteran and his representative.  This issue should be returned to the Board for appellate review only if the Veteran files a timely notice of disagreement and, after the issuance of a statement of the case, substantive appeal.  

5. Then, readjudicate the TDIU claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board for appellate review of all issues which are perfected on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


